I concur, but prefer to place my concurrence as to the second ground of appeal discussed in the opinion upon this ground: In an issue as to the agreed price at which certain work is to be done, the testimony of a party to the effect that he would not have had the work done at all the price contended for by the artificer is generally inadmissible, but, if admitted, I think that it would be so faintly corroborative of the contention of the party testifying as not to warrant the reversal of a judgment which in my opinion meets the justice of the case.